Title: To Thomas Jefferson from Wilson Cary Nicholas, 21 February 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


               
                  Dear Sir 
                  Washington Feb. 21. 1804
               
               I was yesterday informed by both the Senators from R. Island, that there state was very much discontented; with all the most valuable offices remaining in the hands of Federalist’s; and from recent letters they did fear, that spirit wou’d manifest itself, by a rejection of the amendment to the constitution. the Legislature will meet in a week. I presume the rule that you have adopted of giving to the federalists a proportion of offices, must be applied to the states seperately, for if in apportioning the offices between the parties, it shou’d so happen that none but federalist’s, shou’d hold offices in particular States, and those States happen to be republican as is the State of R. Island, it cou’d not fail to be a source of great uneasiness. There is no part of America where the conflict of parties has been greater than in that State. This perhaps may make it necessary to make some sacrifice to appease the republicans. I have so often experienced your indulgence that I flatter myself, you will pardon the liberty I have now taken, and ascribe it solely to the solicitude I feel that your administration shou’d give general satisfaction to our friends.
               I am Dear Sir with the greatest respect your humble Servant
               
                  W. C. Nicholas 
               
            